159 So. 2d 645 (1964)
Gertrude S. SCHMIDT, Petitioner,
v.
Raymond R. TRACEY, Respondent.
No. 32714.
Supreme Court of Florida.
January 8, 1964.
Farish & Farish and J.D. Farish, Jr., West Palm Beach, for petitioner.
Earnest, Pruitt & Schulle and Wallis E. Schulle, West Palm Beach, for respondent.
PER CURIAM.
This cause is here on Petition for Writ of Certiorari alleging conflict with Puleo v. Shaw.[1] Although conflict exists we find that inasmuch as the Puleo decision, supra, is reversed by the decision of this Court,[2] the petition herein is denied.
DREW, C.J., and TERRELL, O'CONNELL, CALDWELL and SEBRING (Retired), JJ., concur.
NOTES
[1]  149 So. 2d 880 (Fla.App.1st 1963).
[2]  Shaw v. Puleo, Fla., 159 So. 2d 641.